Title: From Thomas Jefferson to Nathaniel Barrett, 15 December 1791
From: Jefferson, Thomas
To: Barrett, Nathaniel



Dear Sir
Philadelphia Dec. 15. 1791.

In answer to your favor of the 6th. inst. I take the liberty of mentioning to you that the consulates of Lisbon and Cadiz, have both of them been for some time otherwise destined, tho’ not yet named to; and consequently that Mr. Appleton cannot be appointed to either. I had not answered his letters on this subject, because were I to answer one, I must answer every application of this nature and you will readily conceive to what this would lead, and consequently that it has been a matter of necessity to establish it as a general rule to give no answers to the parties except where the appointment takes place.—I am with great esteem Dr. Sir your most obedt humble servt,

Th: Jefferson

